Title: To Thomas Jefferson from Robert Purviance, 2 November 1805
From: Purviance, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore Novemr. 2d. 1805
                  
                  I have had the Honor to receive your Letters of the 27 ulto. accompanied by one for William Patterson Esq. of Minitz
                  
                  I herewith transmit a Receipt from the Captain of the Brig Lucy for the Box, which was delivr’d to him in good order
                  It will always afford me particular pleasure to pay due attention to your Commands 
                  I have the honor to be with great Respect Sir, Your most Obedt Servant
                  
                     R: Purviance 
                     
                  
               